MEMORANDUM OF DECISION RE: MOTION TO SET ASIDE VERDICT
The jury in this case has returned a verdict in favor of the defendant, Blue Cross and Blue Shield of Connecticut, Inc., on all counts of the complaint with the exception of the sixth count alleging a violation of the Connecticut Unfair Trade Practices Act, which count is to be decided by the court.
The plaintiffs have moved to set aside that verdict on the basis that it is contrary to the law and evidence presented and that there is no reasonable basis therefor. The plaintiffs had the burden of proof as to the various counts which were considered by the jury. There is no reason to believe that the jury did not properly and conscientiously consider the evidence presented and the law given to them and decide that the plaintiffs had not proven their case as required.
The plaintiffs also refer to the third count sounding in CT Page 1316-EE slander with particular reference to the defendant's burden of proof with respect to the special defense of the statute of limitation, and the strength of the plaintiff's evidence in that regard. However, it must be remembered that the general verdict rule means that the jury is presumed to have found in favor of the defendant both as to the claim itself as alleged by the plaintiff and as to the allegations of the special defense. Farley v. TRW,Inc., 4 Conn. App. 191 (1985), cert. den. 197 Conn. 801.
The jury was not required to accept as proven, by virtue of the testimony of Dr. Friedman, that the alleged slanderous statement was made. It is not the court's role to re-try the issues of fact which have been determined by the jury.
The motion to set aside the verdict is hereby denied.
Thompson, J.